             Case 7:17-cr-00202-KMK Document 282 Filed 02/12/21 Page 1 of 1
               Case 7:17-cr-00202-KMK Document 281 Filed 02/11/21 Page 1 of 1

                                         TANNER & ORTEGA, LL.P.
                                               ATTORNEYS Kr LAW
                                             WWW.TANNERORTEGA.COM

                                                HOWARDE. TANNER*
                                                                                   MEMO ENDORSED
                                                 HUGO G . ORTEGA
                                             • MEMBER OF N.Y., NJ . AND D.C. BAR


NEW YORK OTY omcE                                                                           WHITE PLAINS OFFICE
299 BROADWAY                                                                                      175 MAIN STREET
SUTIE 1700                                                                                                 SIDTE 800
NEWYORK,NY 10007                                                                            WHITE PLAINS, NY 10601
OffICE: (212) 962-1333                                                                         omcE: (914) 358-5998
FAX: (212) 962-1778                                                                               FAX: (914) 761-0995



                                                                                    February 11 , 2021
Honorable Kenneth M. Karas
United States District Judge
United States District Courthouse
300 Quarropas Street
White Plains, NY 10601

By ECF and Email/PDF

                                  Re:    United States v. Kesean Galloway, 17 Cr. 202 (KMK)
                                         Request for CJA Re-Assignment
Dear Judge Karas:

        I was previously assigned to represent the above defendant pursuant to CJA. On September 5, 2018 the
Court sentenced Mr. Galloway to a total of 120 months' imprisonment to be followed by 3 years' Supervised
Release after his previous plea of guilty to robbery conspiracy and carjacking. (ECF Doc No. 190). On January
8, 2021, I was contacted by the defendant, who is designated at FCI Ray Brook, to request that I assist him with
a possible motion for compassionate release. My brief review of Mr. Galloway's BOP medical records confirms
that he has comorbidities which place him at extreme risk for life-threatening illness or death should he
contract Covid-19. On February 4, 2021, the defendant informed me that his administrative request for
compassionate release was denied by the Warden, FCI Ray Brook.

       I therefore write to the Court requesting to be re-appointed to represent the defendant pursuant to
CJA, nunc pro tune to January 8, 2021, in order to further investigate this issue and to possibly bring an
appropriate motion before the Court.

           Thank you, Your Honor, for your consideration of these applications.

 Granted .                                                                          Very truly yours,
 So Ordered.
                                                                                    Tanner & Ortega, L.L.P.

~~
 2/12/21                                                                           1-b--Jc~
                                                                                    Howard E. Tanner, Esq.

cc:        AUSA Scott Hartman \Bf ECF and Email/PDF)
